[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             JUNE 19, 2009
                              No. 08-16091                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 90-06099-CR-KAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DOUGLAS A. JARVIS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (June 19, 2009)

Before DUBINA, Chief Judge, TJOFLAT and FAY, Circuit Judges.

PER CURIAM:
      Douglas A. Jarvis, a federal prisoner proceeding pro se, appeals the district

court’s order denying his motion requesting the court to amend his judgment of

conviction. For the reasons set forth below, we affirm.

                                            I.

      According to the 1991 judgment of conviction, a jury found Jarvis guilty of

“conspiracy to possess with intent to distribute cocaine,” in violation of 21 U.S.C.

§ 846. The judgment did not mention 18 U.S.C. § 2 or anything about aiding and

abetting. On direct appeal, we affirmed Jarvis’s conviction without opinion.

United States v. Jarvis, 978 F.2d 720 (11th Cir. 1992). Between 1995 and 2006,

Jarvis unsuccessfully filed numerous post-conviction motions for relief.

      On June 25, 2008, Jarvis filed the instant pro se “Motion for a Judicial

Request.” Jarvis requested the district court to amend the judgment of conviction

to reflect his actual offense of conviction, which he asserted was “aiding and

abetting” the cocaine conspiracy, in violation of 18 U.S.C. § 2. Jarvis

acknowledged that the requested correction would not affect his sentence, but he

stated, without explanation, that it “would [a]ffect the way he is treated by the

Bureau of Prisons.” In his prayer for relief, Jarvis requested, inter alia, the district

court to “correct the record pursuant to Fed.R.Civ.P. 60(b)(6)” or “correct the

record pursuant to Fed.R.Crim.P. 36.”



                                            2
      The district court denied Jarvis’s request, concluding that aiding and abetting

was not a separate and distinct criminal offense under 18 U.S.C. § 2. Instead, the

court explained that § 2 “merely makes someone who aids and abets another in

committing a crime criminally responsible for the underlying crime to the same

extent as the person who he assisted.” Thus, the court found that, even if Jarvis

was convicted under an aiding and abetting theory, he was still guilty of the crime

of conspiracy to possess with the intent to distribute cocaine, as set forth in the

judgment of conviction.

                                           II.

      As an initial matter, we construe Jarvis’s motion as one brought pursuant to

Fed.R.Crim.P. 36, which authorizes the district court to “correct a clerical error in a

judgment” or “an error in the record arising from oversight or omission.”

Fed.R.Crim.P. 36. Although Jarvis also cited Fed.R.Civ.P. 60(b), his motion

requested only that the court amend the judgment of conviction entered in his

criminal case; it did not seek relief from any judgment or order entered in a civil

action. See United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998)

(holding that “Rule 60(b) simply does not provide for relief from judgment in a

criminal case”). We review de novo the district court’s interpretation of Rule 36.

See United States v. Portillo, 363 F.3d 1161, 1164 (11th Cir. 2004).



                                           3
                                          III.

      In this case, the district court correctly concluded that aiding and abetting

under 18 U.S.C. § 2 “does not represent a distinct offense, but rather simply

codifies an alternate theory of liability inherent in every count, whether explicit or

implicit . . . .” United States v. Hassoun, 476 F.3d 1181, 1183 n.2 (11th Cir. 2007)

(quotation omitted); see 18 U.S.C. § 2(a) (“Whoever commits an offense against

the United States or aids, abets, counsels, commands, induces or procures its

commission, is punishable as a principal.”). In other words, “the rule is

well-established . . . that one who has been indicted as a principal may be

convicted on evidence showing that he merely aided and abetted the commission of

the offense.” Hassoun, 476 F.3d at 1183 n.2 (quotation omitted). Thus, even if the

jury convicted Jarvis of conspiracy to possess with intent to distribute cocaine

under an aiding and abetting theory, his offense of conviction would remain the

same. Accordingly, we affirm the denial of Jarvis’s motion.

      AFFIRMED.




                                           4